Appeals from order and judgment, Supreme Court, New York County (Joan A. Madden, J.), entered April 7, 2003 and June 17, 2003, respectively, which, upon defendants-appellants’ default in appearing, inter alia, granted plaintiff’s motion for summary judgment on the fourteenth cause of action and entitled it to recover from defendants-appellants the total amount of $372,630.71, unanimously dismissed, with one bill of costs in favor of plaintiff, payable by defendants-appellants.
No appeal lies from either the order or the judgment appealed from, both papers having been entered in consequence of defendants-appellants’ default in appearing (see CPLR 5511; Ross Bicycles, Inc. v Citibank, N.A., 134 AD2d 181 [1987]). Concur—Nardelli, J.P., Ellerin, Williams, Lerner and Catterson, JJ.